4 F.3d 984
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Wayne BROWN, Plaintiff-Appellant,v.M. SHEFFIELD;  Ken L. Osborne;  Valerie Rasheen;  Roger A.Young; Edward C. Morris, Defendants-Appellees.
No. 93-6557.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 27, 1993.Decided:  August 26, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, Chief District Judge.  (CA-91-1461-AM)
John Wayne Brown, Appellant Pro Se.
E.D.Va.
AFFIRMED.
Before MURNAGHAN, WILKINS, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
John Wayne Brown, a Virginia state prisoner, filed a 42 U.S.C. Sec. 1983 (1988) complaint against various prison officials asserting that they violated his constitutional rights while he was in segregation.  Brown asserted that although he was indigent the officials failed to provide him with hygiene items.*  Defendants submitted an affidavit from assistant warden Arnold Robinson stating that while in segregation Brown had sufficient funds to purchase any necessary products.  Brown claimed that the Defendants erred in computing his prison account, and submitted documents from Defendants acknowledging an error in his account to support his claim.  However, even if Brown's version of the facts is accurate, the record establishes that Defendants were, at most, negligent in miscalculating Brown's account.  Mere negligence does not make out a cognizable claim under the Eighth Amendment.  Wilson v. Seiter, 59 U.S.L.W. 4671, 4673 (U.S. 1991) (culpable state of mind required for Eighth Amendment violation).  Additionally, Brown failed to state how the Defendants violated his due process rights.


2
Therefore, we affirm the district court's order dismissing this complaint.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Brown's original complaint challenged the denial of maintenance pay while on segregation;  however, Brown dropped this claim in subsequent submissions.  Even if the claim was considered, it is meritless.  See Newell v. Davis, 563 F.2d 123, 124 (4th Cir. 1977), cert. denied, 435 U.S. 907 (1978)